DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1, 14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,936,881 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 14 and 16 are broader and encompass claim 1 of U.S. Patent No. 10,936,881 B2.
	Regarding claim 1 of this application, claim 1 of U.S. Patent No. 10,936,881 B2 recites all the claimed limitations of claim 1. It is noted that claim 1 is broader and encompasses claim 1 of U.S. Patent No. 10,936,881 B2.
Regarding claim 14 of this application, claim 1 of U.S. Patent No. 10,936,881 B2 recites all the claimed limitations of claim 14. It is noted that claim 14 is broader and encompasses claim 1 of U.S. Patent No. 10,936,881 B2.

Regarding claim 16 of this application, claim 1 of U.S. Patent No. 10,936,881 B2 recites all the claimed limitations of claim 16.
4.	Claims 1, 14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,222,212 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 14 and 16 are broader and encompass claim 1 of U.S. Patent No. 11,222,212 B2.
	Regarding claim 1 of this application, claim 1 of U.S. Patent No. 11,222,212 B2 recites all the claimed limitations of claim 1. It is noted that claim 1 is broader and encompasses claim 1 of U.S. Patent No. 11,222,212 B2.
Regarding claim 14 of this application, claim 1 of U.S. Patent No. 11,222,212 B2 recites all the claimed limitations of claim 14. It is noted that claim 14 is broader and encompasses claim 1 of U.S. Patent No. 11,222,212 B2.
Regarding claim 16 of this application, claim 1 of U.S. Patent No. 11,222,212 B2 recites all the claimed limitations of claim 16.
Allowable Subject Matter
5.	Claims 2-13, 15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ernst et al. (US Patent No. 9,606,209 B2) disclose methods, systems, and devices for intra-scan motion correction.
Yu et al. (US Patent No. 9,717,461 B2) disclose systems, devices, and methods for tracking and compensating for patient motion during a medical imaging scan.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358.  The examiner can normally be reached on M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 19, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422